The defendant’s contention that his plea of guilty was not voluntary because it was coerced is unpreserved for appellate review, since he did not move to withdraw his plea on that ground (see CPL 470.05 [2]; People v Strong, 80 AD3d 717 *792[2011]; People v Scivolette, 80 AD3d 630 [2011]; People v Martinez, 78 AD3d 966 [2010]). The defendant’s additional contention that his plea was not voluntary because he expressed some hesitancy in entering the plea is likewise unpreserved for appellate review (see People v Antoine, 59 AD3d 560 [2009]; People v Castillo-Cordero, 54 AD3d 1054 [2008]; People v Bevins, 27 AD3d 572 [2006]; People v Martin, 7 AD3d 640 [2004]). In any event, the record demonstrates that the defendant’s plea of guilty was knowingly, voluntarily, and intelligently made (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Callahan, 80 NY2d 273, 283 [1992]; People v Moissett, 76 NY2d 909, 910-911 [1990]; People v Harris, 61 NY2d 9, 16 [1983]; People v Nixon, 21 NY2d 338 [1967], cert denied sub nom. Robinson v New York, 393 US 1067 [1969]). Rivera, J.E, Eng, Chambers, Sgroi and Miller, JJ., concur.